Citation Nr: 1538657	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides in the Republic of Vietnam and/or contaminated water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2015, the Veteran testified at a Board hearing at the Board's office in Washington, D.C., before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

The Veteran assert that diabetes mellitus is due to exposure to herbicides during his service in the Republic of Vietnam.  He is also seeking service connection for erectile dysfunction, peripheral neuropathy and hypertension as secondary to diabetes mellitus.  Veterans who have qualifying service are presumed to have such exposure, and, once such exposure is established, certain diseases (including diabetes mellitus) are presumptively service connected.  Under the governing regulations, qualifying service includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam (e.g., its inland waterways).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii).  Here, the Veteran has explicitly denied setting foot in Vietnam or sailing in its inland waterways, but he has reported that his ship, the USS VERNON COUNTY LST 1161, was in Da Nang harbor and other locations close to the coastline, and alleges possible exposure at such locations.

Until recently, VA had interpreted locations such as Da Nang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying.  See Gray v. McDonald, 27 Vet. App. 313 (2015).    

In light of the above, and considering the Veteran in this case explicitly alleges service in Da Nang harbor and other locations in close proximity to the Vietnamese coastline, the Board finds that the matter requires additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as Da Nang harbor in relation to the presumption of herbicide exposure.  

As the Veteran is claiming service connection for erectile dysfunction, peripheral neuropathy, and hypertension as secondary to diabetes mellitus, the Board finds these claims to be inextricably intertwined.  As such, these claims must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The Veteran also asserted during testimony in March 2015 that diabetes mellitus is due to exposure to contaminated water while stationed at Camp Lejeune.  The records does not show that development regarding these claims based on service in Camp Lejeune have been conducted.  The record indicates that the Veteran was stationed at Camp Lejeune between 1962 and 1964.

Accordingly, the case is REMANDED for the following actions:

1. Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran's ship, the USS VERNON COUNTY LST 1161, was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

2. Take action necessary to address the question of environmental hazard exposure at Camp Lejeune, including forwarding the question to the AOJ that handles such claims.  All development necessary to address this question should be undertaken, including medical opinion evidence as required.

3. Then, the AOJ should readjudicate the Veteran's claims with consideration given to his statements regarding service in Da Nang harbor and other locations close to the coastline of Vietnam and assertions as to environmental hazard exposure at Camp Lejeune, the results of any development sought above, and additional guidance issued regarding the treatment of Da Nang harbor in relation to the presumption of exposure to herbicides.  If the claims remain denied, the AOJ should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




